EXHIBIT 10.14

INVESTMENT MANAGEMENT AGREEMENT

This INVESTMENT MANAGEMENT AGREEMENT (“Agreement”), effective October 1, 2012
between American Money Management Corporation (the “Investment Manager”) and
National Interstate Insurance Company, National Interstate Insurance Company of
Hawaii, Inc., Vanliner Insurance Company and Triumphe Casualty Company
(collectively, “Client”).

RECITALS

WHEREAS, the Investment Manager regularly provides investment advisory and
management services and now wishes to offer these services to Client; and

WHEREAS, the Client has funds for investment and desires to engage the
Investment Manager to provide Client with certain investment advisory and
management services; and

WHEREAS, both the Investment Manager and Client now wish to enter into this
Agreement for Investment Manager to provide investment advisory and management
services to Client on the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

1.    Capitalized Terms.

As used herein, the following terms shall have the meanings specified below:

“Affiliate” means any Person or entity that is controlled by, or is under common
control with, a party herein except, for purposes of this Agreement, it does not
mean the parties themselves.

“Business Day” means any day on which the New York Stock Exchange, The NASDAQ
Stock Market and commercial banks in New York and Ohio are open for business.

“Fair Market Value” means (a) with respect to any Investment which is traded on
any national or international securities exchange or automated quotation system
including the New York Stock Exchange and the NASDAQ Stock Market, the closing
price of such Investment on the last trading day prior to the date of
determination, (b) if the Fair Market Value is not determined in accordance with
clause (a) with respect to any Investment, the average of three bid prices from
three broker-dealers active in the trading of such Investment, selected by the
Investment Manager or (c) if the Fair Market Value is not determined in
accordance with clause (a) or (b), the price at which the Investment Manager
reasonably believes such Investment could be sold in the market within a 30 day
period or, if the Investment Manager determines that there is no market for such
Investment, the Fair Market Value shall be determined by the Investment Manager
in its reasonable discretion in accordance with the definitions of Fair Market
Value allowed under the current accounting pronouncements.

“Investment Advisers Act” means the Investment Advisers Act of 1940, 15 USCA
Sections 80b-1 through 80b-21, as amended, supplemented or modified from time to
time.

“Investments” means investments in securities and other financial instruments,
contracts or products including, but not limited to, equities, bonds, bank debt,
loans, derivative securities of any nature and other types of claims.

“Management Fee” means an amount determined as of the first Business Day of each
January, April, July and October, equal to fifteen one hundredths of one percent
(0.15%) per annum of the Fair Market Value of all Investments credited to the
Account.

“Person” means any individual, a corporation, a partnership, a limited liability
company, a joint venture, an association, a trust, an estate or other legal
entity or governmental authority.

“Soft Dollars” means credits offered to the Investment Manager by financial
firms in connection with trading activity, which credits may be used to pay for
various products and services from such financial firms.

 

99



--------------------------------------------------------------------------------

2.    Appointment of Investment Manager.

As of the effective date written above, the Client appoints the Investment
Manager to act as investment adviser for the Client pursuant to the terms of
this Agreement. The Investment Manager accepts those obligations imposed on it
pursuant to this Agreement. This appointment is made and agreed upon with the
acknowledgement by the parties that Investment Manager’s affiliate, Great
American Insurance Company (“Great American”), currently owns approximately 52%
of the issued and outstanding shares of Client’s publicly-traded parent company,
National Interstate Corporation.

3.    Provision of Services by Investment Manager.

3.1    Subject to the terms of this Agreement, and in accordance with Schedule B
attached hereto, the Investment Manager, on behalf of the Client, shall perform
and render the investment advisory and management services (“investment
services”) to the Client, in Investment Manager’s sole discretion and without
prior notice to or consultation with Client, the investment and reinvestment of
the assets in Client’s account (the “Account”) in Investments. The initial
Account Investments are set forth on Schedule A. Schedule B hereto sets forth
any limitations and instructions with respect to the investment and reinvestment
activities contemplated hereby. Client may amend, supplement or modify Schedules
A and B from time to time. Investment Manager will be bound by any such
amendment, supplement or modification from and after the date received by
Investment Manager and any such limitations and instructions shall be applicable
to any Investment made after such receipt.

3.2    The Investment Manager may engage employees or independent contractors
for the purpose of identifying, selecting and structuring Investments and
assisting with the other services to be provided to the Client by the Investment
Manager pursuant to this Agreement.

3.3    In addition to any brokers and custodians employed by the Client, the
Investment Manager may, to the extent that it determines that it would be
necessary or advisable in order to perform the services for the Client which are
required hereunder, arrange for and coordinate the services of other
professionals, experts and consultants, including sub-advisors (collectively,
“Third Parties”). Upon the prior approval of Client, the Client will be
responsible for the Third Party out-of-pocket expenses and fees incurred by the
Investment Manager for such services. The Investment Manager shall not be liable
for the acts or omissions of any such Third Parties selected in good faith.
Nevertheless, the Investment Manager will cooperate with Client in any claim
Client may have against such Third Parties arising from the services described
in this section. The Investment Manager will pursue directly all third party
claims on behalf of Client to the extent Investment Manager is required by law
to bring such action in its own name.

4.    Execution of Account Transactions; Proxy Voting.

4.1    Investment Manager will arrange for the execution of securities
transactions for the Account through brokers or dealers that Investment Manager
reasonably believes will provide best execution. In selecting a broker or
dealer, Investment Manager may consider, among other things, the broker’s or
dealer’s execution capabilities, reputation and access to the markets for the
Investment being traded. Investment Manager generally will seek competitive
commission rates but will not necessarily attempt to obtain the lowest possible
commission for transaction for the Account. Client will be responsible for all
commissions and other fees and expenses reasonably charged by such brokers or
dealers. If the Investment Manager determines to invest in the same direction in
the same Investment at the same time for the Client and for its own account or
one or more other accounts over which it has investment discretion (each a
“Managed Account”), the Investment Manager will generally place orders for all
such accounts simultaneously. If all such orders are not filled at the same
price, the Client’s order will be filled at the average price (which generally
shall be the same average price at which contemporaneously entered proprietary
orders are filled on that day). If all such orders cannot be fully executed
under prevailing market conditions, the Investment Manager may allocate the
Investments traded among the Client and any other Managed Account on an
appropriate proportionate basis. Client authorizes and directs

 

100



--------------------------------------------------------------------------------

Investment Manager to instruct all brokers and dealers executing orders for
Client to forward confirmations of those transactions to Custodian (as defined
below) and Investment Manager. Investment Manager may give a copy of this
Agreement to any broker, dealer or other party to a transaction for the Account,
or the Custodian (as defined below) as evidence of Investment Manager’s
authority to act for Client.

4.2    The Investment Manager will use its best efforts to forward to Client all
proxies it receives for securities held in the Investment Account for voting by
Client.

5.    Non-exclusivity; Other Activities; Conflicts of Interest.

5.1    The Investment Manager shall not be required to devote its full time to
the affairs of the Client, but shall devote such of its time to the business and
affairs of the Client as it shall determine in good faith, to be necessary to
perform the services required hereunder. However, Investment Manager agrees to
respond timely to Client inquiries and requests for information. The Investment
Manager may be providing services of a like nature to other Persons concurrently
with providing such services to the Client, and this Agreement shall not
preclude the Investment Manager from providing services of a like nature to any
other Persons in the future. It is understood that the Investment Manager and
any of its Affiliates may engage in any other business and furnish investment
management and advisory services to others, including Persons which may have
investment policies different from or similar to those of the Client and which
may own securities of the same class, or which are of the same type as the
Investments held in the Account or other securities of the issuers of
Investments held in the Account. The Investment Manager shall be free in its
sole discretion to make recommendations to others, or effect transactions on
behalf of itself or for others, which may be the same as or different from those
effected with respect to the Investments.

5.2    Client agrees that the Investment Manager and any partner, director,
officer, shareholder, member, Affiliate or employee (each a “Related Person”) of
the Investment Manager may engage in or possess an interest in other business
ventures or commercial dealings of every kind and description, independently or
with others, including, but not limited to, management of other accounts,
investment in, or financing, acquisition and disposition of, securities,
investment and management counseling, brokerage services, serving as directors,
officers, Investment Managers or agents of other companies, partners of any
partnership, or trustee of any trust, or entering into any other commercial
arrangements.

5.3    Nothing contained in this Agreement shall prevent the Investment Manager
or any of their Affiliates, acting either as principal or agent on behalf of
others, from buying or selling, or from recommending to or directing any other
Managed Account to buy or sell, at any time, securities of the same kind of
class, or securities of a different kind or class of the same issuer, as those
directed by the Investment Manager to be purchased or sold on behalf of the
Client. It is understood that, to the extent permitted by applicable law,
(a) the Investment Manager and its Affiliates, and any Related Persons of the
Investment Manager or any such Affiliate or a Person advised by the Investment
Manager may have an interest in a particular transaction or in securities of the
same kind of class, or securities of a different kind or class of the same
issuer, as those whose purchase or sale the Investment Manager may direct for
the Client and (b) in any transaction effected for the Account, the Investment
Manager may cause the applicable Investment to be purchased or sold to be
purchased or sold from a Managed Account.

5.4    To the extent permitted by applicable law, the Investment Manager shall
be entitled to use “soft dollars” generated by the Investment Manager and
transactions with respect to the Account and other Managed Accounts to pay for
research products and services. Use of “soft dollars” by the Investment Manager
as described herein shall not constitute a breach by it of any fiduciary or
other duty which the Investment Manager may be deemed to owe to the Client.

5.5    The Client acknowledges that the ability of the Investment Manager and
its Affiliates to effect and/or recommend Investments may be restricted by
applicable regulatory requirements in the United States or

 

101



--------------------------------------------------------------------------------

elsewhere and/or the Client’s or Investment Manager’s internal policies designed
to comply with such requirements. Without limitation of the foregoing, the
Investment Manager and its Affiliates may also be prohibited from effecting
certain transactions for the Account with or through their Affiliates, when
acting as agent for another customer as well as the Client in respect of a
particular transaction, or from acting as the counterparty on a transaction with
the Client.

5.6    Various potential and actual conflicts of interest may arise from the
overall investment activities of the Investment Manager, its Affiliates and its
Related Persons. The Investment Manager will use its best efforts to notify and
consult with Client in advance of an investment purchase if it reasonably
believes that a conflict may arise that would either require Client to
potentially make a required public company disclosure or which involves a
transaction to which any officer or director of the Investment Manager or
Client, or their Affiliates is a party. The Investment Manager and its
Affiliates may invest in Investments that would be appropriate to purchase by
the Client. Such Investments may be different from those of the Client. This may
occur as a result of various client specific considerations. Nevertheless,
Investment Manager will periodically discuss with Client any significant
differences in the investment portfolio profile of Client and of Great American
and its property and casualty affiliates. The Investment Manager, its Affiliates
and its Related Persons may have ongoing relationships with companies whose
securities are purchased on behalf of the Client. Affiliates and other clients
of the Investment Manager may invest in Investments that are senior to, or have
interests different from or adverse to, the securities that are purchased on
behalf of the Client. The Investment Manager may serve as investment advisor or
asset manager for, invest in, or be affiliated with, other entities organized to
purchase securities similar to the Investments. The Investment Manager has and
may at certain times be simultaneously seeking to purchase or sell Investments
for the Client and any similar entity for which it serves as investment advisor
or asset manager, or for its clients and Affiliates. The Client hereby
acknowledges the various potential and actual conflicts of interest that may
exist with respect to the Investment Manager as described above and further
acknowledges and agrees that, except to the extent that the Investment Manager
breaches any of its covenants or undertakings hereunder, the Investment Manager
shall have no liability arising out of such potential or actual conflicts of
interest. The Investment Manager and its Affiliates shall act in a manner that
each considers appropriate and equitable in allocating investment opportunities
to the Client and any Managed Account. When the Investment Manager determines
that it would be appropriate for the Client and any other Managed Account to
participate in an Investment, the Investment Manager will seek to execute orders
for the Client and any other managed accounts on a basis that it considers
appropriate and equitable.

6.    Remuneration.    The Investment Manager shall be entitled to receive the
Management Fee which shall be payable by the Client. The Management Fee shall be
payable on the first Business Day of each January, April, July and October in
advance. The Management Fee shall be calculated for the actual number of days in
the applicable period over a year of 365 or 366 days, as applicable. Client
authorizes the Custodian to deduct from the Account and pay to the Investment
Manger the Management Fee when due.

7.    Custodial Arrangements.    Custody of Account assets will be maintained
with the Client’s designated banks (collectively, “Custodian”) in separate
accounts for each Client company as currently specified in Schedule A attached
herein. Client may amend, supplement or modify Schedule A from time to time and
will provide such to Investment Manager timely. Investment Manager will not have
custody of any assets in the Account. Client will be solely responsible for
entering into a custodial agreement with Custodian and paying all fees or
charges of the Custodian. A copy of the custodial agreement will be made
available to Investment Manager. If, at any time, Client and Custodian alter or
amend the fee schedule (including any increase in fees), such fee schedule
changes shall be communicated to Investment Manager in a timely manner. Client
authorizes Investment Manager to give Custodian instructions for the purchase,
sale, conversion, redemption, exchange or retention of any Investment for the
Account. Client shall also authorize and instruct Custodian to (a) send Client
and Investment Manager a quarterly statement showing all transactions occurring
in the Account during the period covered by the account statement, and the
Investments and other property in the Account at the end of the period and all
fees paid from the Account directly to the Custodian and the Investment Manager;
and (b) provide the Investment Manager copies of all other periodic statements
and other reports for the Account that Custodian sends to Client.

 

102



--------------------------------------------------------------------------------

8.    Term.

8.1    The term of this Agreement shall commence on the effective date noted
above. Client or Investment Manager may terminate this Agreement by providing
the other with thirty (30) days prior written notice. Upon such termination,
Investment Manager shall take such actions as Client may reasonably request in
order to transfer all Investments credited to the Account to an account or
accounts designated by Client. All amounts due to Investment Manager shall be
payable to the Investment Manager not later than ten (10) days after the
effective date of termination. In addition, if this Agreement terminates during
any calendar quarter period, Investment Manager shall return to Client, on a pro
rata basis, any of the advance Management Fee paid by Client to Investment
Manager for that calendar quarter.

8.2    In addition to section 8.1 above, this Agreement may be terminated
immediately by Client for “cause.” For purposes of determining “cause” pursuant
to this Section 0, such term shall mean any one of the following events:

(a)    the Investment Manager violates or breaches any material provision of
this Agreement applicable to it and shall have failed to cure such breach within
thirty (30) days of notice of such breach;

(b)    the Investment Manager or its parent American Financial Group, Inc.
(“American Financial”) is wound up or dissolved or there is appointed over it or
a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Investment Manager or American
Financial (i) ceases to be able to, or admits in writing its inability to, pay
its debts as they become due and payable, or makes a general assignment for the
benefit of, or enters into any composition or arrangement with, its creditors
generally; (ii) applies for or consents (by admission of material allegations of
a petition or otherwise) to the appointment of a receiver, trustee, assignee,
custodian, liquidator or sequestrator (or other similar official) of the
Investment Manager or American Financial, as applicable, or of any substantial
part of its properties or assets, or authorizes such an application or consent,
or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Investment Manager or American
Financial, as applicable, and continue undismissed for 60 days; (iii) authorizes
or files a voluntary petition in bankruptcy, or applies for or consents (by
admission of material allegations of a petition or otherwise) to the application
of any bankruptcy, reorganization, arrangement, readjustment of debt, insolvency
or dissolution, or authorizes such application or consent, or proceedings to
such end are instituted against the Investment Manager or American Financial, as
applicable, without such authorization, application or consent and are approved
as properly instituted and remain undismissed for 60 days or result in
adjudication of bankruptcy or insolvency; or (iv) permits or suffers all or any
substantial part of its properties or assets to be sequestered or attached by
court order and the order remains undismissed for 60 days; or

(c)    the occurrence of any act constituting fraud or criminal negligence by
the Investment Manager in respect of any investment activity.

8.3    This Agreement may also be terminated by Client immediately if it is
directed and/or ordered to do so by any regulatory body.

9.    Risk Acknowledgment.     Investment Manager does not guarantee the future
performance of the Account or any specific level of performance, the success of
any investment decision or strategy that Investment Manager may use, or the
success of Investment Manager’s overall management of the Account. Client
understands that investment decisions made for the Account by Investment Manager
are subject to various market, currency, economic, political and business risks,
and that those investment decisions will not always be profitable. Investment
Manager will manage only the Investments held in the Account and in making
investment decisions for the Account, Investment Manager will not consider any
other Investments owned by Client, unless Client gives specific instructions to
Investment Manager regarding such other Investments. Except as may

 

103



--------------------------------------------------------------------------------

otherwise be provided by law or this Agreement, Investment Manager will not be
liable to Client for (a) any loss that Client may suffer by reason of any
investment decision made or other action taken or omitted in good faith by
Investment Manager with that degree of care, skill, prudence, and diligence
under the circumstances that a prudent person acting in a fiduciary capacity
would use, (b) any loss arising from Investment Manager’s adherence to Client’s
instructions, or (c) any act or failure to act by the Custodian, any broker or
dealer to which Investment Manager directs transactions for the Account, or by
any other Third Party which provides services with respect to the Account. The
Investment Manager will cooperate with Client in any claim Client may have
against the Custodian or any broker or dealer to which Investment Manager
directs transactions for the Account or against any other Third Party relating
to the Account. The Investment Manager will pursue directly all third party
claims on behalf of Client to the extent Investment Manager is required by law
to bring such action in its own name. The federal and state securities laws
impose liabilities under certain circumstances on persons who act in good faith,
and therefore nothing in this Agreement will waive or limit any rights that
Client may have under those laws. However, notwithstanding anything in this
Agreement, the parties agree that if Investment Manager fails to adhere, or
otherwise does not adhere, to the Client’s investment policy or the limitations
and instructions contained in Schedule B attached hereto which then results in
monetary losses for Client, the Investment Manager shall make Client whole by
timely paying Client these monetary losses.

10.    Retirement or Employee Benefit Accounts.    Client represents and
warrants that the Account is not for (a) a pension or other employee benefit
plan (including a 401(k) plan) governed by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (b) a tax qualified retirement plan
(including a Keogh plan) under section 401(a) of the Internal Revenue Code of
1986, as amended (the “Code”), and not covered by ERISA, or (c) an individual
retirement account (“IRA”) under Section 408 of the Code.

11.    No Client or Joint Venture.    The Client and the Investment Manager are
not partners or joint venturers with each other and nothing herein shall be
construed to make them such partners or joint venturers or impose any liability
as such on either of them. The Investment Manager shall be, for all purposes
herein, deemed to be an independent contractor and shall, unless otherwise
expressly provided herein or authorized by the Client from time to time, have no
authority to act for or represent the Client in any way or otherwise be deemed
an agent of the Client.

12.    Expenses.    During the term of this Agreement, the Investment Manager
shall be responsible for all normal day-to-day operating and other expenses,
including compensation and other personal expenses of employees, office rental
expenses, telephone and other office equipment charges and similar customary and
routine overhead expenses, all travel expenses incurred in connection with
performing its obligations hereunder (whether Investments are consummated or
not) and all other expenses incurred in connection with unconsummated
transactions. In addition, the Investment Manager will be responsible for
expenses incurred in connection with the research and analysis of potential
investments and the management of the Client’s investment portfolio; provided,
however, that the foregoing shall not preclude the use by the Investment Manager
of products and services provided by brokers performing services for the Client
without cash compensation by the Investment Manager which may include research
reports. Upon the prior approval of Client, the Client may be responsible for
certain out-of-pocket expenses incurred by the Investment Manager in connection
with Client’s Account provided hereunder with respect to (a) legal advisers,
consultants, rating agencies, accountants and other professionals retained by
the Investment Manager, (b) asset rating services and compliance services,
(c) taxes and other governmental charges (other than taxes based on the income
of the Investment Manager), (d) any and all costs and expenses incurred in
connection with the acquisition, disposition and management of any Investment,
including any work-out or restructuring, (e) other unusual or extraordinary
costs and expenses incurred by Investment Manager and (f) such other matters as
the Investment Manager and Client shall agree from time to time.

13.    Form ADV.    If, at any time, Investment Manager is a registered
investment adviser under the Investment Advisers Act, Investment Manager will
provide a copy of Part 2A and 2B of Form ADV as filed with the Securities and
Exchange Commission. If there are material changes in such portion of Form ADV
since the

 

104



--------------------------------------------------------------------------------

initial delivery or adviser’s last annual updating amendment, as applicable, the
Investment Manager will deliver to Client within 120 days after the end of the
adviser’s fiscal year either (i) such current portions of Form ADV or (ii) a
summary of material changes thereto as required by applicable law, accompanied
by the Web site address (if available) and an e-mail address (if available) and
telephone number by which Client may obtain the current Form ADV from the
Investment Manager, and the Web site address for obtaining information about the
Investment Manager through the Investment Adviser Public Disclosure system.

14.    Indemnification.    Client shall indemnify and hold harmless Investment
Manager and each of its Related Persons from and against any and all losses,
claims, demands, actions or liabilities of any nature including, but not limited
to, attorneys’ fees and expenses, arising out of or relating to this Agreement
and the transactions and Investments contemplated hereby except to the extent
that any such losses, claims, demands, actions or liabilities arise out any act
or omission of the Investment Manager constituting gross negligence or reckless,
willful or illegal conduct in the performance of its duties under this Agreement
or for any material breach of the terms and conditions of this Agreement by
Investment Manager. Notwithstanding the foregoing, nothing contained in this
Section 14 or elsewhere in this Agreement shall constitute a waiver by Client of
any of its legal rights under applicable U.S. federal securities laws or any
other laws the applicability of which is not permitted to be waived.

15.    Miscellaneous Provisions.

15.1    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF).

15.2    Amendment.    This Agreement may be amended from time to time by the
Client and the Investment Manager by written agreement signed by the Investment
Manager and the Client. No provision shall be deemed to have been waived unless
such waiver is contained in a written notice given by the party claiming such
waiver, and no such waiver shall be deemed to be a waiver of any other or
further obligation or liability of the party or parties in whose favor the
waiver was given.

15.3    Successors and Assigns.    Except as otherwise specifically provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties and their legal representatives, heirs, administrators, executors,
successors and permitted assigns. Without the prior consent of the Client, the
Investment Manager may not assign any of its rights or delegate any of its
obligations under this Agreement; provided, however, that, without the prior
consent of the Client, the Investment Manager may assign all of its rights and
delegate all of its obligations under this Agreement to any Affiliate registered
as an investment adviser under the Investment Advisers Act.

15.4    Notices.    All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given when received by the
recipient party at the address provided for such party below, or at such other
addresses as may hereafter be furnished to the other party by like notice. Any
such demand, notice or communication hereunder shall be deemed to have been
received on the date delivered to or received at the premises of the addressee.
The addresses of the parties are:

    National Interstate Insurance Company

    3250 Interstate Drive

    Richfield, Ohio 44286-9000

    Attention: Gary Monda, Vice President & Chief Investment Officer

          With a copy to: General Counsel & CFO

    American Money Management Corporation

    301 East Fourth Street

    Cincinnati, Ohio 45202

    Attention: President

          With a copy to: Corporate Secretary

 

105



--------------------------------------------------------------------------------

15.5    Captions.    Captions contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend or otherwise affect
the scope or intent of this Agreement or any provision hereof.

15.6    Severability.    If any provision of this Agreement, or the application
of such provision to any Person or circumstance, shall be held invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions of this Agreement, or the application of such
provision in jurisdictions or to Persons or circumstances other than those to
which it is held invalid, illegal or unenforceable shall not be affected
thereby.

15.7    Submission to Jurisdiction.    Each party irrevocably consents and
agrees that any legal action or proceeding with respect to this Agreement and
any action for enforcement of any judgment in respect thereof may be brought in
the courts of the State of Ohio or the United States federal courts in Ohio,
and, by execution and delivery of this Agreement, each party hereby submits to
and accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any appeal thereof. Each party hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Client to serve
process by any other manner permitted by law or to commence legal actions or
proceedings or otherwise proceed against the Investment Manager in any other
jurisdiction.

15.8    Waiver of Trial by Jury.    TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.

15.9    Entire Agreement.    This Agreement, as amended or supplemented,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

106



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be
considered to be an original.

 

Witnesses:    

AMERICAN MONEY MANAGEMENT CORPORATION

/s/ Mary L. Tilley

/s/ Karl J. Grafe

    By:  

/s/    John B. Berding

Name:   John B. Berding

Title:     President

Witnesses:     NATIONAL INTERSTATE INSURANCE COMPANY

/s/ Mary F. Kozenko

/s/ Gail A. Miller

    By:  

/s/    Gary N. Monda

Name:   Gary N. Monda

Title:     Vice President

Witnesses:     NATIONAL INTERSTATE INSURANCE COMPANY OF HAWAII, INC.

/s/ Mary F. Kozenko

/s/ Gail A. Miller

    By:  

/s/    David W. Michelson

Name:   David W. Michelson

Title:     President

Witnesses:    

VANLINER INSURANCE COMPANY

/s/ Mary F. Kozenko

/s/ Gail A. Miller

    By:  

/s/ Arthur J. Gonzales

Name:   Arthur J. Gonzales

Title:     Vice President, General Counsel & Secretary

Witnesses:    

TRIUMPHE CASUALTY COMPANY

/s/ Mary F. Kozenko

/s/ Gail A. Miller

    By:  

/s/ Terry E. Phillips

Name:   Terry E. Phillips

Title:     Senior Vice President

 

107